DETAILED ACTION
1.	Claims 1-69 are pending in this application for reissue of US Patent 10,347,323 (hereinafter “the '323 patent”) issued from application no. 15/985,200 (hereinafter “the '200 application”).  Claims 1-20 were issued as patented claims.  Claims 21-69 were added in this reissue application.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘323 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Non-Compliance with 37 C.F.R. 1.173
5.	CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Although Applicant included paragraphs that allegedly identify support in the original patent for each changed or newly added claims, Applicant has not provided any explanation of support.  Applicant lists 8 figures and 17 columns as support claim 21 without any explanation as to how the limitations of the claim are supported in these 8 figures and 17 columns.  This amounts to a general allegation of support, not an explanation of support as required.  CFR 1.173 (c) requires an explanation of the support in the disclosure of the patent for the changes made to the claims, not a broad citation to a large portion of the specification for all changes made to the claims.  Applicant must explain how each of the limitations of the new claims are supported in the specification with reference to specific sections in the specification with accompanying explanations, not mere citations to columns and lines in the specification.  Failure to comply in the next response will result in a notice of non-compliance with not substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.

Rejections under 35 U.S.C. 251
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

7.	Claims 1-69 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the December 22, 2020 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The first paragraph of the statement of error states “Claims 1 and 19, for example, of U.S. Patent No. 10,347,323, recite “a memory core configured to perform reading and writing data.” This is narrower than the patentee(s) had the right to claim […]. Accordingly, the present reissue application seeks to broaden this aspect via new independent Claim 21.”  Although the statement seems to be implying that the inclusion of the quoted limitation was in error, this statement does not specifically identify an error in the ‘323 that Applicant is seeking to correct in this reissue application.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).  An example of an explicit error statement that is acceptable would be “Claim 1 recites the limitation “a memory core configured to perform reading and writing data.”  Inclusion of this limitation was unnecessary for patentability and renders the patent wholly or partly inoperative or invalid.”  Another example of an acceptable error statement would be “None of the patent claims are directed to a method claim.  Not including a method claim was an error that renders the patent wholly or partly inoperative or invalid.” 
The examiner also notes that the fourth paragraph of the error statement states that the independent claims do not recite “a FIFO register write command of a FIFO register read command” and that this is less than the patentee(s) had the right to claim.  When a limitation is added to a claim, the claim is being narrowed, not broadened.  Thus, the statement “[t]his is less than the patentee(s) had the right to claim” is inconsistent.  Applicant used the same statement for broadening error statements.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/Cameron Saadat/ Primary Examiner, Art Unit 3992                                                                                                                                                                                                       
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992